Citation Nr: 0517262	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, status post gallbladder removal, including as due 
to undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory disability, claimed as allergic rhinitis or as 
due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984, and from November 1990 to June 1991.  This appeal comes 
before the Board of Veterans' Appeals from a June 2003 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  

The veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in March 
2005.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's gastrointestinal complaints have been 
diagnosed as due to cholelithiasis and cholecystitis which 
began several years following his final separation from 
service; his gastrointestinal complaints subsided following 
surgery in 1997, and he does not have current disability 
related to gastrointestinal complaints.

3.  The veteran's complaints of upper respiratory disability 
have been attributed to diagnosed bronchitis, sinusitis, and 
allergic rhinitis; these disorders have not been medically 
associated with his periods of active service.

4.  The veteran's complaints of muscle and joint pains are 
not associated with an undiagnosed illness.


CONCLUSION OF LAW

Gastrointestinal disability, upper respiratory disability, 
and muscle and joint pains are not the result of undiagnosed 
illnesses for compensation purposes, and the veteran does not 
have current disability exhibited by these symptoms that is 
associated with his periods of active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter in April 2003.  Since that 
letter fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC) issued in February 2004, the 
veteran was provided with specific information as to why his 
claims for service connection were being denied, and of the 
evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2003 letter contained a request that the 
veteran send "any or all" evidence, including any medical 
reports he might have, to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter was sent in April 2003, prior to the June 2003 rating 
decision.    

The veteran was provided with a VA examination in May 2003, 
and private treatment records have been obtained.  There is 
no indication that any additional available records have not 
been obtained.  The veteran's service medical records are not 
in the claims folder.  The RO has made numerous and extensive 
attempts to locate and obtain those records, including 
contacting the veteran's Arkansas National Guard unit and the 
National Personnel Records Center.  Those attempts have been 
unsuccessful, and no information as to any other possible 
location for the records has been discovered.  When a 
veteran's service medical records are unavailable, VA's duty 
to assist, and the Board's duty to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b) (West 1991)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  In this case, the Board concludes that the RO has 
satisfied its duty to assist in its attempts to locate the 
missing records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (ii)
	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. (2)
	For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. (3)	For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. * * *

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section: (1)
	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)	if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

(d)	For purposes of this section: (1) 
	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. (2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.

Specifically, in the present case, the veteran essentially 
claims that he has multiple symptoms which are manifestations 
of undiagnosed illnesses that he developed as a result of his 
service in the Southwest Asia theater of operations during 
the Gulf War.  The veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from November 1990 to June 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from November 1990 to May 1991, the 
veteran served in Southwest Asia.  As a result of this 
service, he received the Southwest Asia Service Medal as well 
as the Kuwait Liberation Medal.  He is, therefore, a "Persian 
Gulf veteran" by regulation (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War). 38 C.F.R. § 3.317.

Gastrointestinal Disorder

With regard to the veteran's claim for service connection for 
a gastrointestinal disorder, asserted to be secondary to an 
undiagnosed illness, the Board notes that the veteran 
complained of stomach pain in January 1997.  Gallstones were 
noted in February 1997.  He was treated at Drew Memorial 
Hospital in March 1997 for cholelithiasis and chronic 
cholecystitis, and he underwent surgery to remove his 
gallbladder.  

VA examination in May 2003 noted the veteran first noted 
gastrointestinal symptoms in 1997; the diagnosis was previous 
gastrointestinal complaints due to cholelithiasis that have 
resolved since his cholecystectomy and have not recurred.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's gastrointestinal 
complaints have essentially subsided, there is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Considering his gastrointestinal complaints on the basis of 
direct service connection, the Board notes that the available 
record demonstrates that the veteran's gastrointestinal 
complaints began in 1997, nearly six years after his 
separation from his most recent period of active duty.  There 
is no competent evidence of a nexus between those complaints 
and his periods of active service, and moreover, the recent 
VA examination found that the symptoms had not recurred 
following surgery in 1997.  Thus, there is no current 
disability for which service connection could be granted.  

The Board has considered the statements of the veteran to the 
effect that he has a gastrointestinal disability that is 
attributable to his active duty service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2004).

Upper Respiratory Disability

With regard to the veteran's claim for service connection for 
an upper respiratory disability, asserted to be secondary to 
an undiagnosed illness, the Board notes that the veteran was 
treated for pharyngitis and sinusitis in June 1992.  In March 
1994, bronchitis and pharyngitis were noted.   

On VA examination in May 2003, the veteran reported that he 
had experienced respiratory symptoms since "about 1991," 
that they seemed to be allergic in nature, and were worse 
during the pollen seasons of spring and fall.  The veteran 
used over the counter sinus medications.  The diagnosis was 
allergic rhinitis, with allergy symptoms.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's upper respiratory 
symptoms have been associated with diagnosed disorders 
(bronchitis, sinusitis, and allergic rhinitis), there is no 
legal entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Considering his upper respiratory complaints on the basis of 
direct service connection, the Board notes that the available 
record demonstrates that pharyngitis and sinusitis were first 
noted in 1992, and allergic rhinitis was diagnosed in 2003.  
There is no competent evidence of a nexus between those 
complaints, which have been medically attributed to seasonal 
pollen, and his periods of active service.  

The Board has considered the statements of the veteran to the 
effect that he has an upper respiratory disability that is 
attributable to his active duty service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for an 
upper respiratory disability.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2004).

Muscle and Joint Pains

The veteran contends that he is entitled to service 
connection for joint pains and muscle aches, particularly of 
the elbows, wrists, and ankles, asserted to be secondary to 
an undiagnosed illness.

On the May 2003 VA examination, the veteran reported a 
history of muscle and joint symptoms, primarily in the winter 
when he would have pain in the elbows wrists, and ankles.  
Air conditioning was noted to exacerbate his symptoms.  He 
used over the counter medicines to treat his pain.  
Examination of the elbows, wrists, and ankles showed no 
swelling or joint abnormalities, and X-rays and ranges of 
motion of all of these joints were normal.  The examiner 
noted that examination was normal and he did not find any 
particular etiology for the veteran's muscle and joint 
symptoms.    

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since there are no objective 
manifestations of muscle or joint pain, and examination of 
the veteran's elbows, wrists, and ankles is normal, there is 
no legal entitlement to consider his joint and muscle 
complaints under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for muscle and joint pain due to an undiagnosed illness must 
fail.  The veteran's elbow, wrist, and ankle symptoms have 
not been attributed by examiners to a undiagnosed illness or 
to a medically unexplained, chronic multi-symptom illness 
such as chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome.  Therefore, the Board finds that, even under 
the revised language of 38 U.S.C.A. § 1117, the veteran's 
claim for service connection for muscle and joint pain due to 
an undiagnosed illness must be denied as a matter of law.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


